Atcheson, J.,
dissenting: The majority misconstrues and then misapplies the modified corpus delicti rule as it has developed in the common law of Kansas to affirm the convictions of Defendant Joseph T. McGill for sexually molesting his infant daughters. As abhorrent as the charged crimes may be, the rule correctly considered requires that the convictions be reversed and the complaint against McGill be dismissed because the only evidence against him comes from his own uncorroborated admissions. Rather than accept that outcome, the majority shades the rule in a manner at odds with its basic purpose and finds corroboration of the crimes where there is none. I am constrained to respectfully dissent from the result.
Although the utility of the corpus delicti rule has been and may be fairly debated, that debate does not figure in the resolution of McGill’s case. The Kansas Supreme Court has recognized a limited form of the rule outlined in a series of decisions the United States Supreme Court issued 60 years ago. See State v. Berberich, 267 Kan. 215, 219-20, 978 P.2d 902 (1999). The leading United States Supreme Court decisions tersely discuss the corpus delicti rule and offer less than fully illuminating guidance to lower courts in determining the way a defendant’s confession or admission should be corroborated to support a conviction. Smith v. United States, 348 U.S. 147, 75 S. Ct. 194, 99 L. Ed. 192 (1954); Opper v. United States, 348 U.S. 84, 75 S. Ct. 158, 99 L. Ed. 101 (1954). They do, however, require corroboration of at least some aspect of the crime to which the statement relates. Although Chief Judge Malone cites those decisions in his opinion for the majority, the result here cannot be reconciled with them. In his concurring opinion, Judge Ste-gall miscasts Kansas law and incorrectly suggests that in some cases *240an uncorroborated confession alone may be sufficient to sustain a conviction.
I. Historical Perspective on Corpus Delicti Rule
Some historical perspective on the corpus delicti rule facilitates a full understanding and analysis of this case. By legal lore, die rule traces back to a 17th centuiy English case in which three persons were executed for murder based on a sweeping confession from one of them, only to have the putative victim turn up quite alive and well sometime later. See State v. Madorie, 156 S.W.3d 351, 354 (Mo. 2005); Allen v. Commonwealth, 287 Va. 68, 73, 752 S.E.2d 856 (2014). That untoward result was nearly replicated in a notorious case tried in Vermont in 1819, thereby focusing attention on the rule in this country. See Allen, 287 Va. at 73; Moran, In Defense of the Corpus Delicti Rule, 64 Ohio St. L.J. 817, 829-31 (2003). As originally conceived, the rule required that the body of the crime — the essential legal components — be supported with evidence extrinsic to a defendant’s confession.
The corpus delicti of an offense entails evidence of an injury or harm and a criminal instrumentality causing the injury. United States v. Chimal, 976 F.2d 608, 610 (10th Cir. 1992); State v. Hernandez, 256 Or. App. 363, 366, 300 P.3d 261 (2013); Bremerton v. Corbett, 106 Wash. 2d 569, 573-74, 723 P.2d 1135 (1986). For example, to win a conviction for burglary of a dwelling, the government could not rely only on the accused’s confession that he or she broke into a home by smashing a window and then took a silver tea service. The government would have to produce independent evidence of the damaged window and the missing valuables — -testimony of the investigating constable and the homeowner would suffice. The evidence, however, need no.t implicate the defendant in the crime, since proof of identity, though a formal element of a criminal prosecution, is not considered part of the corpus delicti. Chimal, 976 F.2d at 610; Com. v. Tessel, 347 Pa. Super. 37, 43, 500 A.2d 144 (1985); Corbett, 106 Wash. 2d at 574.
The quintessential purpose of the corpus delicti rule is to prevent the conviction of a person for a crime that never occurred— using as the only evidence that person’s necessarily false confession *241or admission. Warszower v. United States, 312 U.S. 342, 347, 61 S. Ct. 603, 85 L. Ed. 876 (1941); State v. Kari, 26 Conn. App. 286, 289, 600 A.2d 1374 (1991); Johnson v. State, 299 S.W.3d 491, 499 (Tex. App. 2009); Moran, 64 Ohio St. L.J. at 836-37. The courts correctly recognize that individuals sometimes give false confessions and may even admit to crimes that didn’t happen. See Smith, 348 U.S. at 152-53; People v. Powers-Monachello, 189 Cal. App. 4th 400, 406, 116 Cal. Rptr. 3d 899 (2010); Corbett, 106 Wash. 2d at 576-77. The reasons are often bound up in mental aberrations that may alone account for those confessions or that may combine with stressful police interrogation techniques to produce them.
The rule typically exists as common-law doctrine, a judicially created component of the criminal law. Some states have codified a form of the rule. See, e.g., Minn. Stat. § 634.03 (2012); Or. Rev. Stat. § 136.425 (2013). Kansas has not. From time to time, the United States Supreme Court has considered the corpus delicti rule as part of the federal common law in reviewing criminal prosecutions. The rule, however, has neither a constitutional foundation nor a constitutional mandate. See Corbett, 106 Wash. 2d at 576. For state courts, then, those decisions offer persuasive authority.
Both decried as a near useless and sometimes dangerous common-law relic and praised as a necessary shield against wrongful convictions, see McGill, slip op. at 48 n.4, the corpus delicti rule has been modified in many jurisdictions and abandoned in some. See People v. LaRosa, 293 P.3d 567, 577 (Colo. 2013). In those comparatively limited cases where it properly applies, courts have, from time to time, construed the rule with stunning illogic to avoid setting aside convictions. See Mullen, Rule Without Reason: Requiring Independent Proof of the Corpus Delicti as a Condition of Admitting an Extrajudicial Confession, 27 U.S.F. L. Rev. 385, 407, 416-17 (Winter 1993). A review of the rule across jurisdictions yields a mosaic of differing rationales and applications with more than a highlight or two of skepticism. See Mullen, 27 U.S.F. L. Rev. at 390.
*242II. The Rule in Kansas: Borrowing from the United States Supreme Court
In recent times, dating that period somewhat arbitrarily from court unification in 1977, the Kansas Supreme Court has consistently looked to several United States Supreme Court cases decided in the mid-1950s as guiding authority for the rule’s application here. See Berberich, 267 Kan. at 219-20; State v. Waddell, 255 Kan. 424, 431-34, 874 P.2d 651 (1994); State v. Tillery, 227 Kan. 342, 346, 606 P.2d 1031 (1980). Central in that authority are Smith, 348 U.S. 147, and Opper, 348 U.S. 84. Those cases modify the traditional corpus delicti rule by relaxing the requirement that independent evidence corroborate every essential component of the crime to uphold a conviction resting, in part, on the accused’s confession. Rather, the independent evidence must serve overlapping functions by corroborating at least part of the confession’s description of the crime and establishing any elements of the crime not shown in the confession. In that way, the independent evidence demonstrates the trustworthiness of the confession as an instrument proving die defendant’s commission of the charged offense. [1]
*243The majority misreads Opper (and a paraphrase of Opper in Wong Sun v. United States, 371 U.S. 471, 489, 83 S. Ct. 407, 9 L. Ed. 2d 441 [1963]) to say that corroboration of information in a confession unrelated to tire commission of the crime renders the statement trustworthy as proof of the crime. In other words, according to the majority, if peripheral information in a confession immaterial to the charged offense can be verified, the modified corpus delicti rule has been satisfied. But that’s not what Opper says. And to apply Opper that way undercuts the fundamental purpose of the rule.
Opper was charged with making an illegal payment or kickback to a government procurement officer for a favorable decision on a product he hoped to sell to the Air Force. During a government investigation, Opper admitted giving the procurement officer money but claimed it was a loan unconnected to the decision on the product. So Opper made admissions concerning facts essential to the crime, particularly the payment, but cast them in a benign light. At trial, the government presented extrinsic evidence verifying the payment and its timing relative to procurement decision, thereby corroborating the exchange and circumstantially demonstrating an illegal quid pro quo. The Court affirmed Opper’s conviction. 348 U.S. at 93-94.
To frame its ruling, tire Opper Court outlined the split it perceived in the federal caselaw construing the corpus delicti rule. On the one hand, cases typified by Daeche v. United States, 250 F. 566 (2d Cir. 1918), held corroborating evidence “sufficient if it touches the corpus delicti” or the legal injury forming tire basis of the criminal charge and, thus, “goes to fortify the truthfulness of tire confession.” Opper, 348 U.S. at 92. On the other hand, a divergent line of authority following Forte v. United States, 94 F.2d 236 (D.C. Cir. 1937), required “corroboration . . . consisting] of substantial evidence .. . tending] to establish the whole of the corpus delicti.” Opper, 348 U.S. at 93.[2]
*244The Court then explained its preference for the Daeche application of the corpus delicti rule this way:
“[W]e think the better rule to be that the corroborative evidence need not be sufficient, independent of the statements, to establish the corpus delicti. It is necessary, therefore, to require the Government to introduce substantial independent evidence which would tend to establish the trustworthiness of the statement. Thus, the independent evidence serves a dual function. It tends to make the admission reliable, thus corroborating it while also establishing independently the other necessary elements of the offense. [Citation omitted.] It is sufficient if the corroboration supports the essential facts admitted sufficiently to justify a jury inference of their truth. Those facts plus tire other evidence besides the admission must, of course, be sufficient to find guilt beyond a reasonable doubt.” Opper, 348 U.S. at 93.
The evidence corroborating the confession or statement need not itself support every part of the corpus delicti. But that evidence must establish independently at least some aspect or element of the offense, thereby fulfilling the described “dual function” of bolstering the trustworthiness of the statement and demonstrating that a crime actually had been committed. The Court explained that the independent evidence must support “essential facts” contained in the statement. Both the independent evidence and those essential facts, therefore, have to relate to the principal elements of the crime and, thus, to either the corpus delicti or the identity of the perpetrator. The corroboration of essential facts in the statement then permits a jury to infer the truthfulness or reliability of the remainder of the statement. The corroborated statement combined with the independent corroborating evidence will establish the elements of the offense and will suffice to sustain a conviction.
The Smith decision, not surprisingly, comports with Opper. In that case, Smith was prosecuted for tax evasion based on his substantial underreporting of income. Statements from Smith valuing his net worth were key to the government case. Smith acquired property worth far more than his reported income and disclaimed other financial resources to do so. Characterizing Smith’s statements of his net worth as a “cornerstone” of the prosecution, the Court recognized that admissions of such importance “should not go uncorroborated.” 348 U.S. at 155. The Court also recognized, virtually as a given, the principle that “the corroborative evidence *245does not have to prove the offense..as long as there is substantial independent evidence that the offense has been committed.” 348 U.S. at 156. In turn, the elements of the offense must be established through either “independent evidence” or “corroborated admissions.” 348 U.S. at 156. That independent evidence may corroborate the admissions. 348 U.S. at 156. In other words, the corroborating evidence must bear on facts integral to the charged offense to support the defendant’s out-of-court statements. So in Smith, the government had to produce independent evidence indicating, though not necessarily proving, an understatement of taxable income to corroborate the admissions. 348 U.S. at 157.
With Opper and Smith, the Court endorsed a modified version of the classic corpus delicti rule by requiring that evidence extrinsic to the defendant’s statement corroborate or confirm some part of the criminal activity directly or circumstantially. What the Court did not do is create a general test of trustworthiness supplanting corroboration of the criminal activity by some extrinsic evidence. Under that type of test, a confession alone would be sufficient to convict if the circumstances surrounding its making rendered it “trustworthy,” even though no external evidence confirmed in any way that the recited crime occurred. LaRosa, 293 P.3d at 570; State v. Mauchley, 67 P.3d 477, 489 (Utah 2003) (unsupported confession may be deemed reliable based on its spontaneity, the absence of threats or promises, and the physical and mental condition of the accused at the time, among other factors).Whatever the plus and minuses of a trustworthiness test — and there are both — the Court, in Opper and Smith, did not jettison the corpus delicti rule for that approach. Nor has the Kansas Supreme Court. But, as I discuss, Judge Stegall incorrectly posits that Kansas has actually adopted a trustworthiness rule.
In sum, Smith and Opper require that evidence corroborating a confession confirm or support factual aspects of the crime described in the confession and not merely other, tangential circumstances the defendant has recounted. Other courts have construed and applied tiróse decisions that way. See United States v. Hilger, 728 F.3d 947, 949 (9th Cir. 2013); United States v. Stephens, 482 F.3d 669, 672-73 (4th Cir. 2007); United States v. Lopez-Alvarez, *246970 F.2d 583, 592 (9th Cir. 1992) (construing Opper and Wong Sun to require that government present evidence independent of defendant’s confession “to establish that the criminal conduct at the core of the offense has occurred,” although the complete corpus delicti need not be supported); United States v. Fearn, 589 F.2d 1316, 1322 (7th Cir. 1978) (“[I]n tire present case there is no tangible corpus delicti[,] and the corroborative evidence must implicate the accused to show that a crime has been committed.”); 589 F.2d at 1326 (Bauer, J., concurring) (corpus delicti “need not be established by evidence completely independent of confession”). The Stephens case is illustrative. After being arrested, Stephens told federal agents a drug dealer named Red, who drove a white Mazda, fronted him cocaine to sell. Stephens was convicted of two drug trafficking charges based on his confession and testimony from a federal agent that he was aware of Niron Nichols, a drug dealer with the street name of Red and a white Mazda. At trial, Stephens testified he had lied to tire federal agents about associating with Red in hopes of cutting a deal on a firearms charge against him. Citing Smith and Opper, the Fourth Circuit reversed the convictions finding Stephens’ confession had not been corroborated with respect to the charged criminal enterprise. Verification of those details he offered about Nichols’ street name and car did not establish that he and Nichols “were engaged in a conspiracy to sell cocaine,” and, therefore, failed to corroborate the essential facts or representations in the confession. Stephens, 482 F.3d at 673.
III. The Majority Misapplies the Kansas Rule
Here, the majority falters both by relying on verification of nonessential facts in McGill’s confessions as sufficient corroboration and by applying what seems to be a general trustworthiness test. The majority ultimately cites nothing that corroborates the recited criminal activity either directly or inferentially, as required by the modified corpus delicti rule.
The majority points out that in the confessions, McGill correctly identifies his daughters by name and age. The majority then submits that information satisfies the corroboration requirement of *247Opper. But the names and specific ages of the victims are not essential facts of the crime or part of the corpus delicti. More to the point here, McGill, as the father of the children, would be expected to know their names and ages. That he did is neither surprising nor relevant in the sense of making the commission of the crime any more or less likely true. Had McGill said in his confession that he watched part of Gone with the Wind on television the day he molested one of his daughters and it starred Clark Gable and Vivien Leigh, his correct identification of the leads in die movie would do nothing to satisfy the modified corpus delicti rale. Those facts are immaterial to corroborating some aspect of the crime, just as his knowledge of the names and ages of his daughters must be.
The majority similarly and mistakenly imputes legal significance to McGilfs being alone with his children from time to time. A parent typically will spend time with his or her children outside the presence of other adults. So that does nothing to corroborate some essential fact of the crime.
In his statements, McGill said he molested one of his daughters in the shower. The majority then makes much of the testimony of McGill’s wife drat he sometimes showered with the children. The majority declares the behavior “to be quite unusual” and finds it to be circumstantial evidence of the corpus delicti and, dius, corroborative of the confessions. Slip op. at 18. The record evidence doesn’t support those conclusions. Neither side called an expert witness to testify about the occurrence of communal bathing among family members. And I, too, might suppose it to be uncommon, but I have neither a valid frame of reference for that supposition nor any evidence in the record for such a conclusion. Assuming a court might take judicial notice that a parent showering with his or her young children would be statistically rare or could be characterized as distinctly odd behavior (though both assumptions plainly overtax judicial notice), that doesn’t circumstantially support the charged sex offenses or corroborate essential facts of the recited crimes. See Allen, 287 Va. at 77-78 (fact tiiat grandfather occasionally slept in same bed with 4-year-old grandson does not corroborate grandfather’s confession he had touched the child’s *248genitals while the child slept). Had the State presented reliable expert testimony that families engaging in communal bathing experience a statistically significant increased incidence of incest compared to other families, that opinion evidence, at least arguably, could circumstantially support tire corpus delicti and, in turn, corroborate the essential facts of the confessions. But without the linchpin expert testimony, the inference the majority draws can’t rise above impermissible speculation. Adopting the majority’s reasoning, a court could find corroboration for sexual molestation charges from the practice of nudism or. for physical abuse charges from the practice of ritual animal sacrifice. The corpus delicti rule can’t properly be stretched that far.
The majority finds corroboration in McGill’s multiple confessions to persons not directly connected with law enforcement agencies and given in situations without tire often coercive trappings of police interrogation. But courts applying some form of the corpus delicti rule reject the argument that serial confessions corroborate one another in the way independent evidence of the crime does. In United States v. Calderon, 348 U.S. 160, 165, 75 S. Ct. 186, 99 L. Ed. 202 (1954), a case decided with Smith and Opper, the Court recognized that the defendant’s various statements concerning his net worth could not corroborate each other in a prosecution for tax evasion. The Court reiterated that aspect of the corpus delicti rule in Wong Sun, 371 U.S. at 490 n.15 (“[Ojne uncorroborated admission by the accused does not, standing alone, corroborate an unverified confession.” [citing Calderon, 348 U.S. at 165]). Although the Kansas appellate courts have not addressed the precise point, other courts recognize that serial uncorroborated admissions do not corroborate each other. See State v. Weisser, 141 N.M. 93, 101, 150 P.3d 1043 (Ct. App. 2006) (cases cited); State v. Kelley, 239 Or. App. 266, 277-78, 243 P.3d 1195 (2010); State v. Aten, 79 Wash. App. 79, 91 & n.24, 900 P.2d 579 (1995) (cases cited). Adopting a contrary position in this case breaks with the Kansas Supreme Court’s preference for the modified corpus delicti rule outlined by the United States Supreme Court and breaks with the weight of authority construing the rule. See State v. Mesot, No. M200602599-CCA-R-CD, 2008 WL 732151, at *5 (Tenn. Crim. *249App. 2008) (unpublished opinion) (“We have been unable to find authority from any jurisdiction which holds that multiple confessions or admissions may alone serve as independent corroborating evidence in establishing the corpus delicti.”); compare State v. Urie, 92 Idaho 71, 73-74, 437 P.2d 24 (1968) (finding multiple inculpatory statements corroborative in conjunction with other evidence).
Establishing corroboration through multiple statements that are otherwise unverified by extrinsic evidence of the purported offense undercuts the elemental purpose of the corpus dehcti rule — preventing convictions for crimes that never happened. A person voluntarily admitting to an imagined crime presumably would have little or no compunction about repeating that admission, especially when he or she acts upon a mental aberration or for some misguided ulterior purpose. The corpus dehcti rule essentially sets what, in theory, is a bright line by precluding a conviction based on a confession absent independent evidence of the crime. (Just where courts draw that line isn’t nearly so bright, since they taire widely differing and sometimes inexplicable views of what constitutes independent evidence.) Regardless of how trustworthy or reliable a confession may seem, it alone cannot sustain a conviction. The bright line is not dimmed by serial confessions lacking extrinsic evidentiary corroboration.
So the majority effectively sidesteps the corpus delicti rule altogether and relies on the circumstances surrounding the making of McGill’s statements to declare them sufficiently trustworthy to support his convictions without any extrinsic corroborating evidence of the crimes. The majority finds trustworthiness in the very existence of multiple incriminating statements. And the majority considers McGill’s reported demeanor in malting the statements. McGill seemed remarkably ill at ease during the therapy session in which he admitted molesting his daughters; and he prefaced the admission to his wife by telling her what he had to say would be devastating. That might indicate McGill truly believed he molested his daughters. However adamantly a person might believe he or she actually committed a crime, that belief and its articulation in a confession do not satisfy the corpus dehcti rule.
*250Here, the record is silent on McGill’s explanation, if any, for his statements. That’s not particularly surprising. Under tire modified corpus delicti rule, the absence of corroborating extrinsic evidence of the charged offenses is determinative. McGill need not show the confessions amounted to manifestations of some mental illness or aberration. Expert psychological testimony, disputed or not, would be irrelevant to the sufficiency of the evidence to convict under the Kansas rule, so McGill had no particular incentive to go down that path or to otherwise defuse the statements.
Rather than accept outcomes of the sort required here, at least a few courts have abandoned the corpus delicti rule in favor of a trustworthiness test for uncorroborated confessions. LaRosa, 293 P.3d at 570 (confession sufficient to sustain conviction if “facts under which the confession was made .. . show that the confession is trustworthy or rehable”); Mauchley, 67 P.3d at 490. Last year, the Idaho Supreme Court jettisoned its idiosyncratic version of the corpus delicti rule in favor of submitting uncorroborated confessions or admissions to the jurors and simply allowing them to make of the evidence what they would. State v. Suriner, 154 Idaho 81, 88, 294 P.3d 1093 (2013) (Rather than “attempting] to fashion” a substitute for the corpus delicti rule, the court held “the jury can give a defendant’s extrajudicial confession or statement whatever weight it deems appropriate along with all of the other evidence when deciding whether the State has proved guilt beyond a reasonable doubt.”).[3] Earlier this year, the Virginia Supreme Court expressly declined to replace the corpus delicti rule with a trustworthiness test. See Allen v. Commonwealth, 287 Va. 68, 78, n.5, 752 S.E.2d 856 (2014). As I have indicated, any such call is plainly out of our hands. The Kansas Supreme Court has opted for a modified corpus delicti rule, and those decisions are controlling. While the majority might pitch a trustworthiness test as a better approach, it cannot apply that test either overtly or covertly.
*251Some courts and commentators have mistakenly suggested Smith and Opper fashioned a trustworthiness test of the land adopted in Colorado and Utah. See Mauchley, 67 P.3d at 488; Moran, In Defense of the Corpus Delicti Rule, 64 Ohio St. L.J. 817, 831-32 (2003). But they misconstrue the Court’s decisions. As I have said, the Court required corroboration of confessions and admissions through evidence extrinsic to the accused’s statements showing the charged offense occurred or the accused participated in conduct forming part of the crime. For example, Opper’s payment of money to the government procurement officer was either an innocent loan in his version of events or a payoff for a favorable decision in tire government’s version. Either way, the payment was a fact essential to the government’s case and extrinsic proof of it bolstered that case by demonstrating part of the corpus delicti. So Smith and Opper shifted from requiring that extrinsic facts related to the offense establish tire entire corpus delicti to requiring that those facts support or corroborate die defendant’s admissions about the criminal activity — thereby, in the words of Opper, tending “to establish the trustworthiness of the statement.” 348 U.S. at 164. Those decisions, however, did not hold or suggest a confession or admission could be treated as reliable or trustworthy based simply on the circumstances under which the accused had made the statement. [4]
*252The corpus delicti rule may result in the release of (or a decision not to prosecute) a person who provides what appears to be a clear, cogent, and full confession to a crime that cannot otherwise be verified. But it also protects someone giving an uncorroborated confession because of psychological instability or for some ulterior motive. The wisdom of that tradeoff takes center stage in the debate about the rule’s worth. The trustworthiness test is no perfect antidote. The test, as outlined in LaRosa and Mauchley, is so amorphous as to be almost formless and, thus, subject to wildly inconsistent, if not arbitrary, application across cases. And it might well spark irreconcilable expert battles over an accused’s mental acuity if the confession were argued to be the product of a compulsion, delusion, or other aberration.
In short, McGill’s confessions were not corroborated with any extrinsic evidence of the crimes or his commission of them. There is no independent evidence the offenses occurred. Under the modified corpus delicti rule applicable in Kansas, those confessions and, thus, the State’s evidence are insufficient to support the charges.
In Smith, 348 U.S. at 153-54, the Court observed that some crimes, such as the tax evasion charge at issue there, do not present a traditional corpus delicti because they create no physical harm or injury — the bludgeoned corpse in a murder or, more prosaically, the broken window in a burglary. The corroboration rule still applies, and the extrinsic facts then must implicate the defendant in *253the criminal conduct. 348 U.S. at 153-54. To the extent that the charged offenses here might fall in that categoiy — the molestation to which McGill confessed would not have caused discernible physical injury to the children — the result would be no different. Only McGill’s confessions support his participation in the criminal activity.
As I have indicated, Judge Stegall’s concurring opinion mischar-acterizes Kansas precedent and the decisions in Smith and Opper to forge a rule that would permit a criminal defendant to be convicted solely on tire basis of his or her confession without any external corroboration of the alleged offense. Judge Stegall effectively says Kansas has already joined Utah and Colorado in rejecting outright any form of the corpus delicti rule in favor of allowing convictions based on uncorroborated confessions that seem “trustworthy” — whatever that means or however that might be measured.
First, Judge Stegall misconstrues the issues and the reasoning in State v. Cardwell, 90 Kan. 606, 135 P. 597 (1913), and State v. Bell, 121 Kan. 866, 250 P. 281 (1926), to support his thesis that a conviction in Kansas may be based on a confession absent any extrinsic evidence of the crime. Those cases lend no support to that proposition, and the Cardwell court expressly disclaimed any reflection on that question. 90 Kan. at 609 (“That a bald confession of one that he has committed a certain crime, without other evidence or circumstances to corroborate the confession, will sustain a conviction is, we believe, nowhere contended.”).
In Cardwell, the defendant’s several confessions to having raped his minor daughter were corroborated by a sworn, written statement of the victim that she had been sexually assaulted by her father; oral representations of the victim to that effect; and an oral account from her brother that he had seen his father and sister having sexual intercourse. At trial, all of them recanted those extrajudicial statements. The issue before the court on appeal was simply whether the extrajudicial statements of the victim and her brother were sufficient to corroborate the confessions under the corpus delicti rule. The court ruled they were. 90 Kan. at 607-08. That hardly seems remarkable — a person’s statement, even later *254recanted, that he or she has been the victim of a crime at the hands of the defendant ought to satisfy any iteration of the corpus delicti rule. And the Kansas courts have long held the statement of a rape victim is legally sufficient to sustain a conviction for that offense. See State v. Tinkler, 72 Kan. 262, 264-65, 83 P. 830 (1905). So the Cardwell court presumed to decide nothing more than the sufficiency of the corroboration of the confessions. Nor did it decide anything more.
So general language from that case should not be unhitched from the factual circumstances of the decision and cited as authority for a substantially different proposition, especially one the court itself presumed to avoid. See Illinois v. Lidster, 540 U.S. 419, 424, 124 S. Ct. 885, 157 L. Ed. 2d 843 (2004) (Language injudicial opinions should be read “as referring in context to circumstances similar to the circumstances then before tire Court and not referring to quite different circumstances that tire Court was not then considering.”); Armour & Co. v. Wantock, 323 U.S. 126, 132-33, 65 S. Ct. 165, 89 L. Ed. 118 (1944). In Armour, Justice Robert Jackson admonished counsel that “words of our opinions are to be read in tire light of the facts of the case under discussion.” 323 U.S. at 133. And he cautioned: “General expressions transposed to other facts are often misleading.” 323 U.S. at 133.
The Bell decision stands for the same legal proposition as Cardwell. In that case, Bell was convicted of statutory rape for having sexual intercourse with a 15-year-old girl while they were on a date. Bell made inculpatory statements and promised to marry the young woman to make amends. They were married several days later, but things did not go well. Six weeks later, the victim provided law enforcement officials with a signed affidavit stating that Bell had had sexual intercourse with her before their marriage and against her will. After Bell was charged, the victim testified to the offense at the preliminary hearing. But during the trial, she recanted the affidavit and that testimony. The jury convicted Bell. The Kansas Supreme Court affirmed, finding Bell’s extrajudicial admissions of the offense to be corroborated by the victim’s statements, the sudden marriage, and the victim’s ripped undergarments her mother found the day after the crime. 121 Kan. at 868-69. Again, nothing *255in Bell suggests the court would have upheld a conviction based solely on an uncorroborated confession of the defendant.
In short, neither Cardwell nor Bell does the work Judge Stegall assigns them collectively in his assessment that the modified form of the corpus delicti rule recognized in Kansas really amounts to a latent adoption of the trustworthiness doctrine.
Judge Stegall submits Smith and Opper essentially confirm his assessment. But, as I have explained, those cases modify the strict corpus delicti rule to the extent that some extrinsic evidence of a crime or a defendant’s commission of an act integral to the offense — such as the underreporting of income in a tax prosecution or the payment of money to a government employee in a bribery prosecution — will suffice to corroborate a confession or admission. Those cases do not abrogate the requirement for some extrinsic corroboration of the defendant’s criminality. And they do not permit a criminal conviction using solely a confession deemed trustworthy based on the circumstances under which it was given. The more recent Kansas cases Judge Stegall cites apply Smith and Opper in cases with substantial corroborating evidence; they do not embrace, endorse, or rely on the trustworthiness doctrine outlined in LaRosa or Mauchley.
Finally, Judge Stegall implies that many jurisdictions have adopted “trustworthiness” as the test for the legal sufficiency of a confession to sustain a conviction. His argument, however, is misleading because he lumps together jurisdictions requiring some extrinsic proof of criminal conduct to corroborate a confession — a modified form of the corpus delicti rule — with those jurisdictions that have done away with the rule entirely. While all of those cases have rejected the traditional corpus delicti rule requiring external proof of each material aspect of the charged crime, many of them have opted for a less rigid form of the rule akin to what the United States Supreme Court recognized in Smith and Opper and what Kansas has borrowed from those two decisions. See, e.g., State v. Reddish, 181 N.J. 553, 617-19, 859 A.2d 1173 (2004); Weisser, 141 N.M. at 100; State v. Parker, 315 N.C. 222, 236, 337 S.E.2d 487 (1985). Other cases treat intrinsic trustworthiness, considering only the circumstances under which a person confesses, as a sufficient *256form of corroboration of a confession. See, e.g., State v. Bishop, 431 S.W.3d 22, 60 (Tenn. 2014); LaRosa, 293 P.3d at 578; Mauchley, 67 P.3d at 491. Those cases either explicitly reject the corpus delicti rule in any form, as does Mauchley, or implicitly do so, as in Bishop. And they rest on a circularity of reasoning in which the circumstances of a confession’s making not only establish the statement’s “trustworthiness” but also provide “corroborating evidence” of the content. In effect, trustworthiness somehow both demonstrates the reliability of the statement’s content and then corroborates that content. See LaRosa, 293 P.3d at 578.
But corroboration under Smith, Opper, and their modified corpus delicti rule requires extrinsic evidence confirming material factual representations in an accused’s admission, thus conforming to the common understanding of how something may be corroborated. See Black’s Law Dictionary 397 (9th ed. 2009) (corroboration means “confirmation or support by additional evidence or authority”); The American Heritage Dictionary of the English Language 412 (5th ed. 2011) (corroborate defined as “[t]o strengthen or support with other evidence”); see also In re J.D.C., 284 Kan. 155, 167-68, 159 P.3d 974 (2007) (child victim’s report of sexual abuse may be corroborated by eyewitness testimony; confession of the abuser; medical documentation of injury; or circumstantial evidence, such as otherwise unexplained abnormal behavior or knowledge of sexual activity, consistent with described abuse); State v. Landis, 37 Kan. App. 2d 409, 419-20, 156 P.3d 675 (informant tip corroborated by independent police verification of factual representations), rev. denied 284 Kan. 949 (2007). In turn, that corroboration demonstrates trustworthiness or reliability of an accused’s admissions. What Bishop, LaRosa, and Mauchley have crafted is different from and at odds with the corpus delicti rule applied in Kansas.
IV. Procedural Ramifications of Corpus Delicti Rule
The procedural development of this case in the district court implicates aspects of how and when the corpus delicti rule should be applied that have generated conflicting decisions across juris*257dictions. And, in one respect, the Kansas appellate authorities themselves conflict.
With the State’s agreement, the district court took up the matter of McGill’s confessions and their corroboration under the corpus delicti rule on the defense motion to dismiss the complaint, as provided in K.S.A. 22-3208, or in the alternative for an order in limine to exclude the confessions as evidence at trial. At the motion hearing, the prosecution supplemented the record from the preliminary hearing with testimony from additional witnesses. I gather that, for all intents and purposes, the State presented its entire case against McGill. After considering the evidence presented at both hearings, the district court denied the motion to dismiss. McGill was then convicted in a bench trial on stipulated facts.
McGill has not appealed the convictions, and the stipulated evidence submitted at trial is nowhere in the record. Rather, McGill has challenged the denial of his motion to dismiss. On appeal, the parties agree that the denial of the motion continues to present a justiciable controversy notwithstanding McGill’s conviction at trial. I have no reason to go poking around behind that agreement. And, on appeal, McGill requests this court find that his motion to dismiss should have been granted.
With that unusual backdrop, just how the corpus delicti rule actually operates percolates close to the surface. Courts have split on whether the rule governs the admissibility of a confession or the sufficiency of the evidence to convict. Some courts hold that without corroboration, a confession cannot be admitted as evidence. See State v. Fundalewicz, 49 A.3d 1277, 1278-79 (Me. 2012); People v. Konrad, 449 Mich. 263, 269-70, 536 N.W.2d 517 (1995); Sweat, 366 N.C. at 88. Other courts apply the rule to say that an uncorroborated confession is legally insufficient to prove guilt. See United States v. Stephens, 482 F.3d 669, 673 (4th Cir. 2007); Hodge v. State, 823 So. 2d 1162, 1166 (Miss. 2002); Bordman v. State, 56 S.W.3d 63, 71 (Tex. App. 2001); Allen, 287 Va. at 75-78. In different cases, the Kansas Supreme Court has taken each of those approaches. See State v. Tillery, 227 Kan. 342, Syl. ¶ 2, 606 P.2d 1031 (1980) (“An uncorroborated extrajudicial confession is insufficient to sustain a conviction.”); compare State v. Pyle, 216 *258Kan. 423, Syl. ¶ 2, 532 P.2d 1309 (1975) (“[A]s a basis for the introduction of the defendant’s confession or admission, tire prosecution is not required to establish corpus delicti by . . . clear and convincing [evidence] . . . ; a slight or prima facie showing is sufficient.”). [5]
In the run of cases, either application of the rule at trial theoretically ought to yield the same result when the confession lacks corroboration. Under the admissibility approach, the confession never gets before the jury; and without other evidence, the prosecution should founder either on a motion to acquit or in the jury room. Under the sufficiency approach, the district court ought to grant a motion to acquit at the close of the State’s case or after both sides have rested. (If a district court improvidently submits the case to die jurors and they return a legally unsustainable guilty verdict, then the defendant should prevail on a renewed motion.)
But the approaches do have differing implications for how the issue should be joined in the district court and reviewed on appeal. If the rule is one of admissibility, it could be raised in a motion in limine, the purpose of which is to secure a ruling in advance of trial excluding particular evidence. See State v. Shadden, 290 Kan. 803, 816, 235 P.3d 436 (2010) (admission of evidence). Were the motion denied, the objection would have to be renewed at trial, and the failure to do so would likely bar appellate review. K.S.A. 60-404; State v. King, 288 Kan. 333, 349, 204 P.3d 585 (2009). The district court also might have to confront dicey rulings on conditional admission of the confession at trial subject to corroboration and on how the parties ought to deal with the confession in front of the jurors before its admission. If the rule is one of sufficiency, a motion in limine would be inappropriate. And sufficiency of the evidence could be raised for the first time on appeal, so no objection or argument in the district court would be required — though trial counsel would be remiss for having failed to raise the point. State v. Farmer, 285 Kan. 541, Syl. ¶ 1, 175 P.3d 221 (2008). The *259standard for appellate review of a district court’s ruling on the admission of evidence is not the same as the one for the sufficiency of the evidence to sustain a conviction. See State v. Raskie, 293 Kan. 906, 919-20, 269 P.3d 1268 (2012) (sufficiency of evidence); Shadden, 290 Kan. 803, Syl. ¶ 4 (admission of evidence).
In the Opper-Smith-Calderon trilogy, tire Court treats the modified corpus delicti rule as one addressing the sufficiency of the evidence to convict. Calderon, 348 U.S. at 161-62 (issue before the Court is sufficiency of evidence to convict, not admissibility of defendant’s statements); Smith, 348 U.S. at 159 (government produced sufficient corroboration of defendant’s admissions “to permit the case to go to the jury”); Opper, 348 U.S. at 93 (To satisfy the rule, “the essential facts admitted . . . plus the other evidence besides the admission must, of course, be sufficient to find guilt beyond a reasonable doubt.”). The decisions tacitly hold the rule operates that way and premise their analysis of the law and the evidence on that determination. They do not discuss the rule in terms of admitting a defendant’s statement as evidence — a striking omission if that were the proper application of the rule. For the most part, the Kansas appellate court decisions similarly recognize the rule as addressing the sufficiency of the evidence to convict. See State v. Berberich, 267 Kan. 215, 219-20, 978 P.2d 902 (1999); State v. Waddell, 255 Kan. 424, 431-34, 874 P.2d 651 (1994); State v. Bradford, 254 Kan. 133, 132-34, 864 P.2d 680 (1993); Tillery, 227 Kan. 342, Syl. ¶ 2; State v. Orange, No. 108,806, 2014 WL 37688, at *8 (Kan. App. 2014) (unpublished opinion), petition for rev. filed January 29, 2014; State v. Dern, No. 106,406, 2013 WL 2395253, at *11 (Kan. App. 2013) (unpublished opinion), rev. granted December 27, 2013; State v. Harmon, No. 105,010, 2012 WL 1970056, at *2 (Kan. App. 2012) (unpublished opinion), rev. denied 296 Kan. 1132 (2013). The Pyle decision, however, applies tire rule as one of admissibility. 216 Kan. 423, Syl. ¶ 2.
Because the corpus delicti rule has been fashioned to prevent convictions based on confessions to crimes that cannot be independently established, the sufficiency of the evidence approach better adheres to that purpose. Applied that way, the rule directly addresses the factual support for the State’s case. When that sup*260port fails as a matter of law, the rule should require a discharge at preliminary hearing and certainly would requires judgment of acquittal at trial. Treated as a rule of admissibility for an accused’s statements, it furthers that purpose only indirectly.
Here, McGill asserted the corpus delicti rule through a pretrial motion to dismiss rather than at trial. A motion to dismiss may be used to challenge the sufficiency of the State’s evidence produced at a preliminary hearing to bind a defendant over for trial. State v. Washington, 293 Kan. 732, 734, 268 P.3d 475 (2012). Based on the view that the modified corpus delicti rule goes to the sufficiency of the evidence, I presume McGill should have been discharged at tire preliminary hearing, and, therefore, his motion to dismiss should have been granted. [6]
A defendant ought to be bound over for trial at a preliminary hearing if the evidence establishes that the charged crime has been committed and there is probable cause to believe the defendant committed it. See K.S.A. 22-2902(3) (defendant should be bound over at preliminary hearing “[i]f from tire evidence it appears that a felony has been committed and there is probable cause to believe that a felony has been committed by the defendant”); Washington, 293 Kan. at 733 (at preliminary hearing, court must determine “whether a crime has been committed” and “whether there is probable cause to believe that tire accused committed tire crime”). A defendant should be bound over even when the evidence is weak. 293 Kan. at 734. But an uncorroborated confession would be insufficient to establish the charged crime had been committed, even though it presumably would demonstrate probable cause to believe *261the defendant committed that offense. The preliminaiy hearing standard suggests tire State has an obligation to provide some extrinsic evidence of the crime at a preliminary hearing. Moreover, common logic dictates that if an uncorroborated confession is insufficient to sustain a conviction as a matter of law at trial, it also should be insufficient to hold a defendant for that trial. See People v. Powers-Monachello, 189 Cal. App. 4th 400, 408, 116 Cal. Rptr. 3d 899 (2010). Legally inadequate evidence — in contrast to factually disputable evidence — fails both at preliminary hearing and at trial.
But courts have split on whether the corpus delicti rule applies at preliminary hearings. Rayyis v. Superior Court, 133 Cal. App. 4th 138, 149, 35 Cal. Rptr. 3d 12 (2005) (noting and following “long and unbroken line of cases that have applied the [corpus delicti] rule to preliminary hearings); Sheriff v. Middleton, 112 Nev. 956, 961-62, 920 P.2d 282 (1996) (applying rule in preliminary hearing, thereby requiring prosecution to produce some independent evidence of corpus delicti); but see State ex rel. Peterson v. Ward, 707 P.2d 1217, 1219 (Okla. Crim. App. 1985) (corpus delicti rule inapplicable to sufficiency of evidence at preliminary hearing). Pragmatism favors applying the corpus delicti rule to preliminary hearings. That approach affords benefits to both the government and the defendant. A defendant may demand a preliminary hearing to test the government’s evidence and, thus, may be discharged comparatively early in the process if the evidence is legally wanting. Were the rule inapplicable to a preliminary hearing, McGill could not have raised the issue on a motion to dismiss and would have had to appeal from the trial adjudication of guilt.
The State also has a right to a preliminary hearing. K.S.A. 22-2902(1) (“The state and every person charged with a felony shall have a right to a preliminary examination . . . .”). By invoking that right, the State may secure a judicial assessment of the adequacy of its evidence before trial. Where, as here, the legal sufficiency of tire evidence might be fairly debated, that is a distinct benefit. Jeopardy does not attach when the State fails to bind a defendant over at a preliminary hearing or when the defendant prevails on a motion to dismiss. So the defendant may be charged again. See *262State v. Roberts, 293 Kan. 29, 37, 259 P.3d 691 (2011) (jeopardy attaches at trial); State v. Zimmerman & Schmidt, 233 Kan. 151, 155, 660 P.2d 960 (1983) (If a defendant has been discharged at preliminary hearing based on insufficient evidence, the State may either appeal that ruling or refile the charges when additional evidence becomes available).
I suppose all of that would be true here. If we were disposed to reverse and, thus, to direct that the motion to dismiss be granted and the State were later to develop evidence genuinely corroborating the confessions, McGill could then be charged. Had McGill appealed from the convictions themselves, arguing the insufficiency of the trial evidence, a judgment of acquittal presumably would be the appropriate remedy. See State v. Scott, 285 Kan. 366, Syl. ¶ 2, 171 P.3d 639 (2007) (judgment of acquittal proper relief on appeal when trial evidence legally insufficient to convict); State v. Herrman, 33 Kan. App. 2d 46, 50, 99 P.3d 632 (2004) (reversing conviction on appeal when facts stipulated in bench trial insufficient to support charge); State v. Plemons, No. 100,287, 2009 WL 3082530, at *5 (Kan. App. 2009) (unpublished opinion) (same), rev. denied 290 Kan. 1101 (2010); State v. Sanchez, No. 91,464, 2004 WL 1878449, at *3 (Kan. App. 2004) (unpublished opinion) (same). That judgment would preclude any further prosecution of McGill on the charges.
All of those procedural ramifications aside, the State presented its best case against McGill in responding to the motion to dismiss, and his confessions remained uncorroborated. Accordingly, under the modified corpus delicti rule applicable in Kansas, the district court should have discharged him.

For purposes of this case and the corpus delicti rule as applied in Kansas, I draw no particular distinction between confessions and admissions. A confession entails a statement of facts that, if true, directly supports criminal liability and often includes an acknowl-edgement of guilt. Opper, 348 U.S. at 91; Black’s Law Dictionary 338 (9th ed. 2009). McGill’s statements were confessions. An admission is a statement of a party offered against that party. Black’s Law Dictionary 53 (9th ed. 2009). An admission need not be in-culpatory on its face, though in the context of other evidence it may tend to establish guilt. The statements at issue in Smith and Opper were admissions rather than confessions. But the Court recognized no distinction between admissions and confessions for purposes of extrinsic corroboration. Smith, 348 U.S. at 154-55; Opper, 348 U.S. at 90-91. Likewise, the corpus delicti rule has no application to admissions a defendant makes in court, as during a plea hearing. So the debate concerns only extrajudicial statements.


 The Court recognized a subgroup of cases within the Daeche formulation of the rule in which the corroborating evidence circumstantially established aspects of the corpus delicti rather than directly doing so. Opper, 348 U.S. at 92 & n.10 (cases cited).


 As described in Suriner, the Idaho courts had already modified the corpus delicti rule so that the corroboration requirement could be satisfied based on the circumstances surrounding the making of a defendant’s confession, including repetition of the in-culpatory statement. 154 Idaho at 84-85. The court acknowledged *251the apparent inconsistency between the traditional purpose of the rule and allowing corroboration through a defendant’s repeated statements of guilt. But the court explained that “the rule as adopted and applied by this Court has not been designed ... to prevent convictions based upon false confessions.” 154 Idaho at 85. In Suriner, the Idaho Supreme Court arguably did away with something that functioned much more as a trustworthiness test than a version of the corpus delicti rule.


 Neither the corpus delicti rule nor the trustworthiness test works magic. Bódi can and will result in injustice in some cases and foster justice in others. Professor David A. Moran and Phoenix Assistant City Attorney B. Donald Taylor, III, provide a spirited point-counterpoint debate of the two approaches in their respective articles using factually similar cases from Michigan and Arizona *252as the springboards for their arguments. Moran, 64 Ohio St. L.J. 817; Taylor, Evidence Beyond The Confession: Abolish Arizona’s Corpus Delicti Rule, 41 Ariz. Att’y 22 (May 2005). The cases involved homicide prosecutions in which mothers confessed to killing their children when the deaths had originally been attributed to sudden infant death syndrome and, therefore, classified as accidental. Infant deaths without obvious physical causes appear to be a repeat corpus delicti battleground. See State v. Nieves, 207 Ariz. 438, 87 P.3d 851 (2004); State v. Tiffany, 139 Idaho 909, 88 P.3d 728 (2004); State v. Reed; 676 A.2d 479 (Me. 1996); Aten, 130 Wash. 2d 640. So are prosecutions of sex crimes against young children. See People v. LaRosa, 293 P.3d 567 (Colo. 2013); State v. Sweat, 366 N.C. 79, 727 S.E.2d 691 (2012); Allen, 287 Va. 68.


 In State v. Grissom, 251 Kan. 851, 884, 886, 840 P.2d 1142 (1992), the court acknowledged each application of the rule, citing respectively Tillery and Pyle, in addressing different issues on appeal.


Given the purpose of a motion to dismiss in testing the State’s evidence produced at preliminary hearing, the district court should have decided the challenge based only on that evidence. At the hearing on the motion to dismiss, the State could not have supplemented the preliminary hearing record with additional evidence. But given the confusion in the Kansas appellate authority and Mc-Gill’s request for a motion in limine precluding admission of the confessions at trial, the district court would have had to receive the balance of tire State’s evidence to fairly consider that alternative relief.